 Case 2:20-cv-13223-BAF-DRG ECF No. 6, PageID.29 Filed 04/07/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JUAN DAVID VARGAS,

        Plaintiff,                                           Civil Action No. 20-CV-13223

vs.                                                          HON. BERNARD A. FRIEDMAN

UNIMARK TRANSPORTATION SERVICES,
INC. and CURTIS DWAYNE NEWMAN,

      Defendants.
______________________________________/

      OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO SUBSTITUTE
        PARTY AND DISMISSING THE COMPLAINT WITHOUT PREJUDICE

                This matter is presently before the Court on plaintiff’s motion to substitute party

[docket entry 4]. Plaintiff filed the instant motion following the Court’s March 31, 2021, show

cause order requiring that “plaintiff show cause within seven days of the date of this order why

the Court should not dismiss the complaint pursuant to Fed. R. Civ. P. 41(b) for lack of

prosecution.” Docket entry 3. The Court noted that although defendants removed the case on

December 8, 2020, they have not responded to the complaint and plaintiff has done nothing to

move the case along. Id. In addition to the instant motion, plaintiff filed a response to the

Court’s order [docket entry 5].

                Plaintiff alleges that in September 2019 he was insured when the car he was

driving collided with a semi-trailer driven by defendant Newman. The suit was originally filed

in Wayne County Circuit Court against defendants Newman and Unimark Transportation

Services, Inc. (“Unimark”). Defendants subsequently removed the matter to this Court.

                In the instant motion, plaintiff states:

                Defense counsel notified Plaintiff that Unimark . . . is not the
                correct Defendant corporation and American Truck Transport
                USA LLC [(“ATT USA”)], a Wisconsin corporation is the proper
                party Defendant.
 Case 2:20-cv-13223-BAF-DRG ECF No. 6, PageID.30 Filed 04/07/21 Page 2 of 3




               Plaintiff obtained concurrences from Defense counsel for this
               substitution request.

               Plaintiff seeks an order from this Honorable Court substituting
               Defendant [ATT USA] in place of Defendant Unimark . . .
               pursuant to FRCP 25.

Pl.’s Mot. at 2.

               Federal Rule of Civil Procedure 25 does provide for substitution of a party, but

not under the circumstances presented. Rule 25 outlines four circumstances warranting

substitution of a party: (1) “[i]f a party dies and the claim is not extinguished”; (2) “[i]f a party

becomes incompetent”; (3) “[i]f an interest is transferred”; and (4) if “a public officer who is a

party in an official capacity dies, resigns, or otherwise ceases to hold office while the action is

pending.” Plaintiff does not suggest that any of these four circumstances applies to this case.

               In plaintiff’s response to the Court’s show cause order, he restates the fact that

               [d]efense counsel notified Plaintiff that Defendant Unimark . . . is
               not the proper corporate party and [proposed] Defendant [ATT
               USA], a Wisconsin corporation, is the proper party. Plaintiff
               obtained concurrences from Defendant on a motion to substitute
               parties and that motion was filed on April 5, 2021.

                                            t    t    t

               Plaintiff requests this Honorable Court allow the parties to
               continue in the current action and not dismiss the current case.

Pl.’s Resp. to Show Cause Order at 2. Plaintiff provides no explanation for having failed to

prosecute the case as to defendant Newman, nor does plaintiff explain why he mistakenly sued

defendant Unimark or when this error was brought to his attention.

               Plaintiff has failed to prosecute the case since it was removed four months ago,

and he has failed to adequately respond to the Court’s show cause order requiring him to explain

his inaction to date. Further, the parties agree that defendant Unimark is not a proper party in

this suit, and substitution is not permitted under Rule 25. Accordingly,
 Case 2:20-cv-13223-BAF-DRG ECF No. 6, PageID.31 Filed 04/07/21 Page 3 of 3




             IT IS ORDERED that plaintiff’s motion to substitute proposed defendant ATT

USA for defendant Unimark is denied [docket entry 4].



             IT IS FURTHER ORDERED that the complaint is dismissed without prejudice

as to both defendants Newman and Unimark. If plaintiff wishes to proceed against proposed

defendant ATT USA (and/or defendant Newman), he is free to file a new lawsuit.




                                         s/Bernard A. Friedman
                                         BERNARD A. FRIEDMAN
Dated: April 7, 2021                     SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan
